Citation Nr: 1522314	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the right lower extremity.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the January 2009 rating decision, the RO granted service connection for lumbosacral radiculopathy of the left lower extremity at an initial 10 percent evaluation, effective November 30, 2006.

In the March 2014 rating decision, the RO, in part granted service connection for lumbosacral radiculopathy of the right lower extremity at an initial 10 percent evaluation, effective November 27, 2013 and denied entitlement to a TDIU.

The Veteran perfected an appeal of the denial of his claim for an increased evaluation for his service-connected back disability, but later (in a statement received at the RO in March 2011) withdrew this issue from appellate review. Furthermore, in March 2009, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective September 16, 2008. The Veteran filed a timely Notice of Disagreement (NOD), but later (in a statement received at the RO in November 2011) withdrew his NOD. Accordingly, these claims are not in appellate status at this time. 

The Veteran requested a Board hearing on his July 2010 VA Form 9, but later withdrew this request in July 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

In January 2013, Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the left lower extremity for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the right lower extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran had exhibited radiculopathy consistent with moderate incomplete paralysis in the left lower extremity; moderately severe, severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2006 letter, prior to the date of the issuance of the appealed January 2009 rating decision.  The December 2006 letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of October 2008, April 2013, October 2013 and February 2014 VA examinations.  The October 2008, April 2013, October 2013 and February 2014VA examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2008, April 2013, October 2013 and February 2014 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Higher Initial Ratings  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

Factual Background and Analysis

In the January 2009 rating decision, the RO granted service connection for lumbosacral radiculopathy of the left lower extremity at an initial 10 percent evaluation, effective November 30, 2006 under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A December 2006 MRI revealed moderate right neuroforaminal narrowing and mild/moderate left neuroforaminal narrowing at the L5-S1 level.

The Veteran underwent a VA examination in October 2008.  The examiner noted that sensation was diminished to pinprick and temperature in the 51 distribution on the left.  The diagnosis was lumbosacral degenerative disc disease with lumbosacral radiculopathy on the left side which was confirmed by MRI findings.

A November 2012 private treatment report noted that the Veteran was unable to walk any distance without pain.  He reported weakness in his knees sometimes and weakness in his hips.  He had muscle weakness and numbness in the back.  Sensation was grossly intact to light touch in the bilateral lower extremities.  He had normal coordination and cerebellar function.  The diagnosis was sciatica.

The Veteran underwent a VA examination in April 2013.  The examiner opined that the Veteran's left lower extremity radiculopathy was less likely than solely responsible for rendering him unable to secure or follow substantially gainful employment.  The Veteran presented with complaints of pain, numbness and parasthesia in both legs for 10 years.  He reported that these symptoms had worsened and he had difficulty walking to due pain in his feet.  He had neuromas of both feet surgically removed.  He currently had pain in his feet, calves and the back of both legs which was a constant discomfort.  In the left lower extremity, he had moderate constant pain and severe intermittent pain.   He had moderate paresthesias and moderate numbness in the left lower extremity.  There was no muscle atrophy present.  His sensory examination revealed decreased sensation in the lower left extremity.  His gait was not normal as he was stooping forward due to his back pain.  He did not put the ball of his foot on the ground due to pain.  He had mild incomplete paralysis of the anterior tibial nerve, interior popliteal nerve and posterior tibial nerve.  He regularly used a cane.  

The Veteran underwent a VA examination in October 2013.  In the left lower extremity, he had moderate constant pain and severe intermittent pain.  He had moderate paresthesias and moderate numbness in the left lower extremity. There was no muscle atrophy present.  His sensory examination revealed decreased sensation in the lower left extremity.  His gait was not normal as he was stooping forward due to his back pain.  He did not put the ball of his foot on the ground due to pain.  He had incomplete paralysis of the anterior tibial nerve, interior popliteal nerve and posterior tibial nerve.  He regularly used a cane.  The examiner noted that the Veteran had difficulty walking and sitting over 10 minutes or driving due to parathesia and pain in his legs.  He worked as a post office worker previously when he had to leave due to back pain and pain in his feet due to his neuroma surgery.  The Veteran's degenerative arthritis of the lumbosacral spine and sciatica rendered him unable to walk over one block, stand longer than 10 minutes or sit more than 20 minutes.

The Veteran underwent a VA examination in February 2014.  The Veteran was noted to have sciatica of the left lower extremity.  The Veteran noted numbness and pain going down the back of the left leg and he had also reported that he tripped over small elevations as if his foot was catching on things.  He had constant pain of 5/10.  He reported flare-ups that resulted in pain of 9/10.  Muscle strength testing was 4/5 on the left side.  His left knee reflexes were hypoactive but his ankle was normal.  Sensory examination of the left lower leg/ankle and foot/toes demonstrated decreased sensation.  He was unable to perform the straight leg raising test.  He had severe constant and intermittent pain in the lower left extremity.  He had severe paresthesias and severe numbness in the lower left extremity.  The examiner indicated that the severity of the radiculopathy symptoms of the left lower extremity were severe.  The Veteran occasionally used a cane or a walker.  There was no atrophy.  The examiner indicated that the Veteran's spine condition limited his ability to work in such that he was not able to work in an occupation that required heavy lifting, carrying or bending at the waist.  He was able to work in a sedentary occupation.

A November 2014 VA treatment note report indicated that the Veteran had shooting pain down his legs. The pain was described as sharp and stabbing.  He reported that he had a history of leg spasms that caused his legs to "go out" on him for the past 12 years.  The Veteran noted that he felt the pain mostly on his right-sided hip downward to his legs.

Based on the reported symptomatology of the Veteran's lower left radiculopathy symptoms, the Board finds that when affording the Veteran the benefit of the doubt, that an initial 20 percent rating is warranted throughout the period of this claim.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  Throughout the period of this claim, the Veteran's radiculopathy of the left lower extremity has been manifested by decreased sensation as well as pain, tingling and numbness.  Multiple VA examinations have indicated that the Veteran has experienced difficulty walking and an abnormal gait.  

The Board notes that per the January 2013 remand instructions, the April 2013 VA examiner specifically described the Veteran's neurological symptoms as mild incomplete paralysis of the anterior tibial nerve, interior popliteal nerve and posterior tibial nerve.  As noted above, under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve. 

However, the April 2013 VA examiner, who also completed the October 2013 VA examination addendum, also indicated that the Veteran had moderate constant pain, severe intermittent pain, paresthesias and numbness in the left lower extremity.  

The more recent VA examination in February 2014 noted a worsening of these symptoms as he specifically noted that the Veteran had severe constant and intermittent pain, severe paresthesias and severe numbness in the lower left extremity.  The February 2014 examiner also indicated that the severity of the radiculopathy symptoms of the left lower extremity were severe.  

As a result and when affording the Veteran the benefit of the doubt, the Board finds that an initial 20 percent disability evaluation is warranted for the Veteran's service-connected radiculopathy of the lower left extremity.

However, an evaluation in excess of 20 percent for the left lower extremity has not been demonstrated by the evidence of record at any point during the period under appeal.  While the Veteran had severe constant and intermittent pain, severe paresthesias and severe numbness in the lower left extremity, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  

In light of the above, the evidence of record does not support an initial rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520 as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve.   As noted under 38 C.F.R. § 4.124a, when involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  In this case, the Veteran's symptoms, while significant do not rise to the level of moderately severe incomplete paralysis as contemplated by a higher rating.  

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the left lower extremity contemplated by an initial 20 percent evaluation.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbosacral radiculopathy of the left lower extremity disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected lumbosacral radiculopathy of the left lower extremity disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation of 20 percent for lumbosacral radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a March 2014 rating decision, the RO, in part granted service connection for lumbosacral radiculopathy of the right lower extremity at an initial 10 percent evaluation, effective November 27, 2013 and denied entitlement to a TDIU.

In a May 2014 correspondence, the Veteran's representative indicated that the Veteran disagreed with these specific findings of the March 2014 rating decision.

While the Veteran expressed disagreement with the March 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the right lower extremity and entitlement to a TDIU remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an initial evaluation in excess of 10 percent for lumbosacral radiculopathy of the right lower extremity and entitlement to a TDIU, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


